DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 4 March 2022 claim 1 is amended.  Claims 1-8 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 4 March 2022 new grounds of rejection are presented.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/033694 A1 in view of JP H06173063A (hereinafter “Kimura”).  The examiner notes here that US 2018/0237901 A1 (hereinafter “Mori”) is the Pregrant Publication of the US National Stage Entry Application corresponding to WO-2017/033694 A1, and is therefore relied upon as a faithful English language .
	Regarding claim 1, Mori teaches high purity copper sputter targets (see title, abstract).  Mori teaches broadly that the sputter targets have purity and composition of impurities that overlap the claimed copper composition (see [00040]-[0057]).  More specifically Mori teaches a number of Example copper materials which fall entirely inside the claimed compositional ranges, such as Example A1 thru A9 (see [0228]-[0268] and especially Table 1).  With the exception of the silver, the examples fall entirely within the claimed ranges, establishing a prima facie case of obviousness.  Mori teaches that the copper in these examples is electrolytic copper (see [0229]).  
	Regarding wherein an area ratio of crystals having a (101) +/-10 ˚ orientation is less than 40%, when crystal orientation is measured by electron backscatter diffraction in a cross section along a thickness direction, Mori does not describe this feature.  Mori does not describe any value for what is an area percentage of grains in a cross section having such a texture.  
	However, the features not disclosed in the prior art would have been present.  Mori teaches that on the surface of a sputter target, the area ratio of crystals having a (113) +/-10 ˚ orientation is 0.2 or less (see [0031]-[0032]).  Mori teaches that the orientation of the crystals in the copper is measured by EBSD (see [0025]-[0032] and Example 1).  Mori teaches that and average of the local difference in the crystal orientations of the copper in an identical grain is held to 4 degrees or less ([0029]).  Mori teaches that a ratio (L15/L) of lengths of high angle grain boundaries to lengths of low angle grain boundaries in the copper is 0.8 or more ([0023]-[0024] and Example 1).  Mori teaches all of the examples cited have such a property (Table 2).  Mori teaches that this is desired in order to prevent the unusual discharge when the target is sputtered to form electronic material (see [0017]-[0033]).  Mori teaches that such a structure in the copper is achieved by cold deformation followed by recrystallization treatment, which may be repeated (see [0078]-[0082] and Example 1).  

Regarding the amount of silver, Mori does not teach what an amount of silver is present in the high purity electrolytic copper.  
Mori teaches that an electrolysis is performed in purifying the copper (see [0069]-[0072]).  Mori makes reference to Japanese Patent (Granted) Publication No. 3102177 for this purpose (see [0070]).  
Kimura (JP H06173063A)  is the published application from Japanese Patent (Granted) Publication No. 3102177 (See abstract from Kimura for bibliographic data).  Kimura teaches a method of making a high purity copper (See title, abstract, Background of the invention).  Kimura teaches that the copper is made by electrolysis (See [0001] or EXAMPLES).  Kimura teaches that a problem with the prior art is the removal of silver present in the copper (see [0005]-[0006]).  Kimura teaches in the examples that a 4N copper starting material is sued as the electrode (See EXAMPLES).  Kimura teaches that after the process, the copper had 0.06 ppm of silver after the electrolytic deposition (see Example 1).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Mori, and to have used the process of Kimura (as Mori references at [0070]), and further to have used the means of reducing the silver to within ranged as claimed, because Kimura teaches that the process yields a dense surface while suppressing nitrous acid gas (See [0017]).  The combination of elements known in the prior art to yield predictable results would have been obvious to a skilled artisan.  

	Regarding claim 3, although Mori does not measure an aspect ratio, this property would have been inherent in the copper Examples A1 thru A9 of Mori.  Specifically Mori teaches a highly recrystallized material [0216]-[0217] and Examples), which would be understood by the skilled artisan to have a mostly equiaxed structure.  
	Regarding claim 4, Mori teaches several examples having the composition as claimed, Such as A1, A3, A8 and A9 (Table 1).  
	Regarding claim 5, Mori is applied to the claims as stated above.  The properties not explicitly described in the Examples of Mori are considered to be inherent.  
	Regarding claims 6-8, Mori teaches several examples having the composition as claimed, Such as A1, A3, A8 and A9 (Table 1).  

Response to Arguments
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art Mori does not teach a high purity copper wherein an amount of silver is within a range of 0.001-0.1 ppm.  This argument has been carefully considered, but it is moot in view of new grounds of rejection.  IN this case, the newly cited prior art teaches that such an impurity level of silver is achieved (Example 1).  

When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734